                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                   January 24, 2019
                            UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                GALVESTON DIVISION

ANDREW WILLEY                                     §
                                                  §
               Plaintiff.                         §
                                                  §
VS.                                               §   CIVIL ACTION NO. 3:18–CV–00081
                                                  §
HON. JACK EWING                                   §
                                                  §
               Defendant.                         §


         ORDER ADOPTING MAGISTRATE JUDGE’S MEMORANDUM AND
                         RECOMMENDATION

       Pending before the Court is the Memorandum and Recommendation of United States

Magistrate Judge Andrew Edison. Dkt. 26. On October 31, 2018, Defendant’s Rule 12(b)(1)

Motion to Dismiss for Lack of Subject Matter Jurisdiction and Rule 12(b)(6) Motion to Dismiss

for Failure to State a Cause of Action (“Defendant’s Motion to Dismiss”) was referred to Judge

Edison pursuant to 28 U.S.C. § 636. Dkt. 23.

       On December 31, 2018, Defendant filed his Objections (Dkt. 27). On January 14, 2019,

Plaintiff responded to Defendant’s objections. (Dkt. 29). In accordance with 28 U.S.C. §

636(b)(1), this Court is required to “make a de novo determination of those portions of the

[magistrate judge’s] report or specified proposed findings or recommendations to which

objection [has been] made.” After conducting this de novo review, the Court may “accept,

reject, or modify, in whole or in part, the findings or recommendations made by the magistrate

judge.” Id.; see also Fed. R. Civ. P. 72(b)(3).
       Based on the pleadings, the record and the applicable law, the Court ACCEPTS Judge

Edison’s Memorandum and Recommendation and ADOPTS it as the opinion of the Court. It is

therefore ORDERED that

       (1) Defendant’s Objections (Dkt. 27) are OVERRULED;

       (2) Judge Edison’s Memorandum and Recommendation is APPROVED AND

ADOPTED in its entirety as the holding of the Court; and

       (3) Defendant’s Motion to Dismiss (Dkt. 14) is GRANTED in part and DENIED in

part. Specifically, Willey’s claims for injunctive relief and attorney’s fees under 42 U.S.C. §

1988 are DISMISSED. Defendant’s Motion to Dismiss is DENIED in all other respects.

       It is so ORDERED.

       SIGNED at Galveston, Texas, this 24th day of January, 2019.


                                               ___________________________________
                                               George C. Hanks Jr.
                                               United States District Judge




                                              2
